               IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF OHIO
                         EASTERN DIVISION

Raheem Calique Willoughby,

          Plaintiff,

     v.                               Case No. 2:20-cv-620

Stephen J. Harger,
et al.,

          Defendants.

                              ORDER
     Plaintiff Raheem Calique Willoughby, an inmate incarcerated at
the Pickaway County Jail who is proceeding without the assistance
of counsel, filed this civil rights action under 42 U.S.C. §1983
against seven defendants: Deputy Stephen Harger of the Pickaway
County Sheriff’s Department; Kathryn Janes, plaintiff’s court-
appointed attorney in state criminal proceedings; Pickaway County
Assistant Prosecutor Jayme Fountain; Pickaway County Prosecuting
Attorney Judy Wolford; Deputy John Schleich of the Pickaway County
Sheriff’s Department; James Dean, Clerk of the Pickaway County
Common Pleas Court; and Pickaway County Sheriff Robert Radcliff.
Plaintiff alleged that Deputy Harger inappropriately touched him in
a sexual manner while performing a frisk under Terry v. Ohio, 392
U.S. 1 (1968), in violation of his Fourth Amendment rights.     In
regard to the other defendants, plaintiff alleged that Deputy
Schleich did not accept the sex crime charges that plaintiff
attempted to file against Deputy Harger; that Prosecuting Attorney
Wolford and Assistant Prosecutor Fountain failed to prosecute
Deputy Harger for a sex crime; that Attorney Janes failed to report
the alleged sex crime; and that Sheriff Radcliff failed to order
any type of investigation of Deputy Harger. Plaintiff also alleged
that   defendants   Janes,   Fountain,   Wolford,   Dean,    and   Radcliff
engaged    in   various   unconstitutional   acts   in   connection    with
plaintiff’s criminal case in state court.
       On February 13, 2020, the magistrate judge filed an order and
report and recommendation.       The magistrate judge concluded that
the claims against defendants Schleich, Janes, Fountain, Wolford,
Dean, and Radcliff did not arise out of the same transaction,
occurrence, or series of transactions or occurrences, as the claim
against Deputy Harger.       See Fed. R. Civ. P. 20.        The magistrate
judge ordered that the claims against these six defendants be
severed and dismissed without prejudice pursuant to Fed. R. Civ. P.
21.
       In regard to the claim against Deputy Harger, the magistrate
judge conducted an initial screen of plaintiff’s complaint pursuant
to 28 U.S.C. §1915A, which requires the court, “in a civil action
in which a prisoner seeks redress from a governmental entity or
officer or employee of a governmental entity,” to dismiss a
complaint that fails to state a claim upon which relief may be
granted.    28 U.S.C. §1915A(a)-(b)(1).
       Noting that Deputy Harger was named as a defendant in his
official capacity, the magistrate judge found that the complaint
failed to allege the existence of a Pickaway County ordinance,
policy or regulation which would support an official capacity
claim.     The magistrate judge also concluded that even if the
complaint were amended to assert a claim against Harger in his
individual capacity, plaintiff failed to allege facts which would
support a claim of inappropriate physical contact violating the
Fourth Amendment.    The magistrate judge recommended that the claim


                                    2
against Deputy Harger be dismissed.
     This    matter    is    before      the    court       for   consideration    of
plaintiff’s objections (Docs. 4 and 5) to the magistrate judge’s
report and recommendation.         If a party objects within the allotted
time to a report and recommendation, the court “shall make a de
novo determination of those portions of the report or specified
proposed findings or recommendations to which objection is made.”
28 U.S.C. §636(b)(1); see also Fed. R. Civ. P. 72(b). Upon review,
the Court “may accept, reject, or modify, in whole or in part, the
findings or recommendations made by the magistrate judge.”                        28
U.S.C. §636(b)(1).
     As    the   magistrate      judge    correctly         explained,   28   U.S.C.
§1915(e) requires sua sponte dismissal of an action upon the
court’s determination that the action is frivolous or malicious, or
upon determination that the action fails to state a claim upon
which relief may be granted.          Grinter v. Knight, 532 F.3d 567, 572
(6th Cir. 2008).      Courts conducting initial screens under §1915(e)
apply the motion to dismiss standard.                 See, e.g., Hill v. Lappin,
630 F.3d 468, 470–71 (6th Cir. 2010) (applying Fed. R. Civ. P.
12(b)(6)    standards       to   review       under    28    U.S.C.   §§1915A     and
1915(e)(2)(B)(ii)).
     Courts ruling on a motion to dismiss under Rule 12(b)(6)
construe the complaint in a light most favorable to the plaintiff,
accepting all well-pleaded allegations in the complaint as true,
and determining whether plaintiff undoubtedly can prove no set of
facts in support of those allegations that would entitle him to
relief.     Erickson v. Pardus, 551 U.S. 89, 94 (2007); Bishop v.
Lucent Techs., Inc., 520 F.3d 516, 519 (6th Cir. 2008). To survive


                                          3
a motion to dismiss, the “complaint must contain either direct or
inferential allegations with respect to all material elements
necessary to sustain a recovery under some viable legal theory.”
Mezibov v. Allen, 411 F.3d 712, 716 (6th Cir. 2005).
     The court agrees with the magistrate judge that the complaint
does not assert a viable claim against Deputy Harger in his
official capacity, as it is not alleged that Deputy Harger acted
pursuant to a Pickaway County ordinance or policy.   Plaintiff has
moved to amend his complaint to assert a claim against Deputy
Harger in his individual capacity.   However,   a motion to amend a
complaint should be denied if the amendment would be futile.
Colvin v. Caruso, 605 F.3d 282, 294 (6th Cir. 2010).       Because
amending the complaint to allege an individual capacity claim would
be futile, plaintiff’s motion for leave to amend his complaint to
assert an individual capacity claim against Deputy Harger is
denied.
     In Terry, the Supreme Court described the standard pat-down
frisk for weapons: “[T]he officer must feel with sensitive fingers
every portion of the prisoner’s arms and armpits, waistline and
back, the groin area about the testicles, and entire surface of the
legs down to the feet.”   Terry, 392 U.S. at 17, n. 13 (citations
omitted).    The genital area is a place where a weapon can be
concealed.   See United States v. Hopes, 286 F.3d 788, 788-90 (5th
Cir. 2002)(upholding a Terry frisk during which a loaded gun was
found in defendant’s crotch area).      Plaintiff alleged in his
complaint that Deputy Harger “groped Plaintiff’s penis and anus in
a sexual manner” during a Terry frisk.     Doc. 2, Para. 2.    This
allegation is insufficient to allege an inappropriate Terry pat-


                                 4
down frisk.   See Long v. Henry County Jail, No. 1:17-cv-01141-JDB-
cgc, 2018 WL 4839088, at *2 (W.D. Tenn. October 4, 2018)(with no
factual context, plaintiff’s “statement that the search amounted to
sexual assault or harassment is a mere conclusion of law”); Brown
v. City of Grand Rapids, 1:13-cv-964, 2016 WL 4920144, at *4-6
(W.D. Mich. June 13, 2016)(rejecting plaintiff’s characterization
of a pat-down frisk as a sexual assault, noting that allegations
that officer searched around plaintiff’s testicles and “squeezed
them really hard” were insufficient to state a constitutional
claim).   See also United States v. Stennis, 457 F. App’x 494, 501
(6th Cir. 2012)(frisk of groin and upper legs was within the proper
scope of a frisk authorized under Terry).
      Plaintiff has submitted new arguments and documents with his
objections. Plaintiff may not offer evidence for the first time in
an objection which was never presented to or considered by the
magistrate judge.    Murr v. United States, 200 F.3d 895, 902 n. 1
(6th Cir. 2000).    Plaintiff refers for the first time to the issue
of whether the Terry stop itself was valid, and seeks to contest
the state court’s ruling holding that the evidence obtained during
the stop was admissible.        These arguments go beyond the claim
against Deputy Harger, which relates solely to the manner in which
the pat-down frisk was conducted.        The court also notes that even
if   Deputy   Harger’s    report,   attached    to    the   objections,   is
considered,   it   does   not   demonstrate    that   the   pat-down   frisk
exceeded the bounds established by Terry.            The court agrees with
the magistrate judge that plaintiff’s allegations against Deputy
Harger do not rise to the level of a Fourth Amendment violation,
and that the claim against Deputy Harger must be dismissed.


                                     5
     In his objections, plaintiff has also moved for an order that
he be provided with transcripts of his state court criminal
proceedings, an order directing the state court prosecutors and
trial judge to recuse themselves from his state criminal case, and
an order granting a change of venue in his criminal case.     This
court has no jurisdiction over the state court criminal proceedings
against plaintiff, and these motions are denied.
     In accordance with the foregoing, the court adopts the report
and recommendation (Doc. 3).   The claim against Deputy Harger is
dismissed pursuant to 28 U.S.C. §1915(e)(2)(B)(ii) for failure to
state a claim for which relief may be granted.     The clerk shall
enter judgement dismissing this case.


Date: March 12, 2020               s/James L. Graham
                            James L. Graham
                            United States District Judge




                                 6
